[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-15106                  ELEVENTH CIRCUIT
                                                                 APRIL 10, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                          Agency Nos. A096-437-648,
                                A096-437-650

FERRY ATMADJA,
INDRAWATI RAHARJO,

                                                                       Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (April 10, 2009)

Before DUBINA, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Ferry Atmadja, lead petitioner, and his wife Indrawati Raharjo (collectively
“Petitioners”), seek review of the Board of Immigration Appeals’ (“BIA”) order

denying their request for voluntary departure at the conclusion of their

proceedings, INA § 240B(b)(1), 8 U.S.C. § 1229c(b)(1). In their petition,

Petitioners argue that the BIA erred in its interpretation of 8 C.F.R.

§§ 1240.26(b)(3)(i) and (c)(2) by finding that the regulations require Petitioners to

have valid, unexpired passports regardless if the passports are in Petitioners’ or the

Department of Homeland Security’s (“DHS”) possession. Petitioners also argue

that the Immigration Judge’s (“IJ”) rationale for imposing a $50,000 voluntary

departure bond was arbitrary and unreasonable.

      We review our subject matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). Section 1252 of Title 8

limits our jurisdiction over denials of discretionary relief in immigration

proceedings. See INA § 242(a)(2)(B); 8 U.S.C. § 1252(a)(2)(B). Specifically,

“[n]otwithstanding any other provision of law (statutory or nonstatutory) . . ., no

court shall have jurisdiction to review– any judgment regarding the granting of

relief under” 8 U.S.C. § 1229c. Id. at § 242(a)(2)(B)(i); 8 U.S.C.

§ 1252(a)(2)(B)(i). Notwithstanding this jurisdictional bar, we retain jurisdiction

over “constitutional claims or questions of law.” INA § 242(a)(2)(D); 8 U.S.C.

§ 1252(a)(2)(D). We review questions of law de novo, and defer to the BIA’s

“interpretation of its own regulations unless that interpretation is ‘plainly erroneous
                                           2
or inconsistent with the regulation.’” Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321,

1326 (11th Cir. 2003) (quoting Auer v. Robbins, 519 U.S. 452, 461, 117 S. Ct. 905,

911 (1997)).

      Under § 1229c, the “Attorney General may permit an alien voluntarily to

depart the United States at the alien’s own expense if, at the conclusion of a

proceeding” the IJ finds, inter alia, that an alien “has established by clear and

convincing evidence that the alien has the means to depart the United States and

intends to do so.” INA § 240B(b)(1)(D), 8 U.S.C. § 1229c(b)(1)(D). The

corresponding regulation clarifies that “[e]xcept as otherwise provided in [8 C.F.R.

§ 1240.26(b)(3)], the clear and convincing evidence of the means to depart shall

include in all cases presentation by the alien of a passport or other travel

documentation sufficient to assure lawful entry into the country to which the alien

is departing.” 8 C.F.R. § 1240.26(c)(2). Section 1240.26(b)(3)(i) provides in part:

      The alien shall be required to present to the Service, for inspection and
      photocopying, his or her passport or other travel documentation
      sufficient to assure lawful entry into the country to which the alien is
      departing, unless:

               (A) A travel document is not necessary to return to his or her
               native country or to which country the alien is departing; or

               (B) The document is already in the possession of the Service.

8 C.F.R. § 1240.26(b)(3)(i).

      In this case, we hold that the BIA’s interpretation that an alien must possess
                                            3
a valid, unexpired passport even if the passport is in the possession of the DHS,

absent evidence that it is unnecessary in order to return to the country of removal,

is consistent with the language of the regulation. Therefore, we defer to the BIA’s

interpretation. Moreover, we lack jurisdiction to consider Petitioners’ bond

argument. See Mingkid v. U.S. Att’y Gen., 468 F.3d 763, 769 (11th Cir. 2006)

(reviewing the IJ’s decision only to the extent that the BIA expressly adopts the

IJ’s reasoning). Accordingly, we deny the petition for review.

      PETITION DENIED.




                                          4